Exhibit 10.1

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (“Agreement”) dated __________ 2017 by and among MUNDO MEDIA
LTD. (“Mundo”), [____] (the “Representative”), as the representative of the
interests of persons entitled to receive consideration as a result of the
Amalgamation Agreement (defined below), __________ and _______, acting as the
committee (the “Committee”) representing the interests of Harmony Merger Corp.
(“Harmony”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent
(the “Escrow Agent”).

 

Harmony, Harmony Merger Sub (Canada) Inc. (“Merger Sub”), a wholly-owned
subsidiary of Harmony, Customer Acquisition Network (Canada) Inc. (the
“Company”) and the former shareholders of the Company are parties to an
Agreement and Plan of Reorganization dated as of January 7, 2017 (the
“Amalgamation Agreement”) pursuant to which an amalgamation of Harmony, Merger
Sub and the Company took place to form Mundo. Capitalized terms used herein that
are not otherwise defined herein shall have the meanings ascribed to them in the
Amalgamation Agreement.

 

Pursuant to the Amalgamation Agreement, Mundo and Harmony are to be indemnified
in certain respects by the former security holders of the Company. The parties
desire to establish an escrow fund as the sole remedy for the indemnification
obligations set forth in Article VII of the Amalgamation Agreement. The
Representative has been designated pursuant to the Amalgamation Agreement to
represent the former security holders of the Company and each Permitted
Transferee (as hereinafter defined) of such security holders (the security
holders and all such Permitted Transferees are hereinafter referred to
collectively as the “Owners”), and to act on their behalf for purposes of this
Agreement. The Committee has been designated pursuant to the Amalgamation
Agreement to represent Harmony and to act on its behalf for purposes of this
Agreement.

 

The parties agree as follows:

 

1.             (a)       Concurrently with the execution hereof, an aggregate of
(i) ____ Mundo Shares (the “Escrow Shares”) and (ii) 2,794,118 Mundo Shares (the
“Contingent Shares”) issued to the Shareholders at the Closing pursuant to the
Amalgamation Agreement, which shall be allocated among the Shareholders in
accordance with the allocation set forth on Schedule 1(a) attached hereto,
together with five (5) share powers from each Shareholder separate from the
share certificates executed in blank by each such Shareholder with signature
medallion guaranteed (or in lieu of such share powers being medallion
guaranteed, accompanied by an appropriate waiver form addressed to Escrow
Agent), shall be delivered to the Escrow Agent to be held in escrow pursuant to
the terms of this Agreement and Section 1.10 and Article VII of the Amalgamation
Agreement. The Escrow Shares represented by the share certificates so delivered
to the Escrow Agent are herein referred to in the aggregate as the “Escrow
Fund.” The Escrow Fund shall represent the sole remedy of Mundo, Harmony and any
Indemnified Party for Indemnification Claims (as hereinafter defined), and under
no circumstances shall the Contingent Shares be subject to any Indemnification
Claims from Mundo, Harmony or any Indemnified Party. The Escrow Agent shall
maintain a separate account for each Owner’s portion of the Escrow Fund and for
each Owner’s portion of the Contingent Shares.

 



 

 

 

(b)       The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement and not as the property of Mundo. The Escrow Agent’s
duties hereunder shall terminate upon its distribution of (i) all of the
Contingent Shares in accordance with the terms of this Agreement and the
Amalgamation Agreement and (ii) the entire Escrow Fund in accordance with this
Agreement (the “Escrow Termination Date”).

 

(c)       Except as herein provided, the Owners shall retain all of their rights
as shareholders of Mundo with respect to (i) the Contingent Shares and (ii) the
Escrow Shares during the period the Contingent Shares and the Escrow Shares,
respectively, are held by the Escrow Agent (the “Escrow Period”), including,
without limitation, the right to vote their Contingent Shares and their Escrow
Shares.

 

(d)       During the Escrow Period, all dividends payable in cash with respect
to either (i) the Contingent Shares or (ii) the Escrow Shares shall be paid to
the Owners, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, each of the terms “Contingent
Shares” and “Escrow Fund” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

(e)       During the Escrow Period, no sale, transfer or other disposition may
be made of any or all of the Escrow Shares or the Contingent Shares except (i)
to a “Permitted Transferee” (as hereinafter defined), (ii) by virtue of the laws
of descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order; provided, however, that such permissive
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall include: (1) members of a
holders’ “Immediate Family” (as hereinafter defined); (2) an entity in which (A)
a holder and/or members of a holder’s Immediate Family beneficially own 100% of
such entity’s voting and non-voting equity securities, or (B) a holder and/or a
member of such holder’s Immediate Family is a general partner and in which such
holder and/or members of such holder’s Immediate Family beneficially own 100% of
all capital accounts of such entity; (3) a revocable trust established by a
holder during his lifetime for the benefit of such holder’s or for the exclusive
benefit of all or any of such holder’s Immediate Family; and (4) any Affiliate.
As used in this Agreement, the term “Immediate Family” means, with respect to
any holder, a spouse, parent, lineal descendants, the spouse of any lineal
descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the holder). As used in this
Agreement, “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. As used in this
Agreement, “Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or governmental entity. In connection with and
as a condition to each permitted transfer, the Permitted Transferee shall agree
in writing to be bound by the terms and conditions of this Agreement. Upon
receipt of such agreement, the Escrow Agent shall deliver to Mundo’s transfer
agent the original share certificate out of which the assigned shares are to be
transferred, and shall request that Mundo issue new certificates representing
(m) the number of shares, if any, that continue to be owned by the transferring
holder, and (n) the number of shares owned by the Permitted Transferee as the
result of such transfer. Mundo, the transferring holder and the Permitted
Transferee shall cooperate in all respects with the Escrow Agent in documenting
each such transfer and in effectuating the result intended to be accomplished
thereby. During the Escrow Period, no Owner shall pledge or grant a security
interest in such Owner’s Escrow Shares included in the Escrow Fund or such
Owner’s Contingent Shares or grant a security interest in such Owner’s rights
under this Agreement.

 



 -2- 

 

 

2.            (a)       Mundo, acting through the Committee, may make a claim
for indemnification pursuant to the Amalgamation Agreement (“Indemnification
Claim”) against the Escrow Fund by giving notice (a “Notice”) to the
Representative, with a copy to the Escrow Agent, specifying (i) the covenant,
representation, warranty, agreement, undertaking or obligation contained in the
Amalgamation Agreement which it asserts has been breached or otherwise entitles
Mundo to indemnification, (ii) in reasonable detail, the nature and dollar
amount of any Indemnification Claim, and (iii) whether such Loss may be covered
(in whole or in part) under any insurance and the estimated amount of such Loss
which may be covered under such insurance. The Committee also shall deliver to
the Escrow Agent (with a copy to the Representative), concurrently with its
delivery to the Escrow Agent of the Notice, a certification as to the date on
which the Notice was delivered to the Indemnifying Party.

 

(b)       If the Representative shall give a notice to the Committee (with a
copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Committee’s certification) by the
Representative of a copy of the Notice, disputing whether the Indemnification
Claim is indemnifiable under the Amalgamation Agreement, the Representative and
Committee shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Committee within
such 30-day period, the Indemnification Claim shall be deemed to be contested in
its entirety for the purposes of this Agreement.

 

(c)       If the Committee delivers a Counter Notice to the Representative and
the Escrow Agent, the Representative and Committee shall, during the period of
60 days following the delivery of such Counter Notice or such greater period of
time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Counter Notice was
given. If the Representative and Committee shall reach a settlement with respect
to any such dispute, they shall jointly deliver written notice of such
settlement to the Escrow Agent specifying the terms thereof. If the
Representative and Committee shall be unable to reach a settlement with respect
to a dispute, such dispute shall be resolved in accordance with the provisions
of Section 10.8 of the Amalgamation Agreement.

 



 -3- 

 

 

(d)       As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim resolved by mutual resolution pursuant to paragraph 2(c)
above, resulting in an award to Mundo, or (ii) Indemnification Claim that has
been sustained by a final determination (after exhaustion of any appeals) of a
court of competent jurisdiction; provided that, subject to the terms of the
Amalgamation Agreement, notwithstanding anything herein, no Indemnification
Claim by Mundo shall become an Established Claim unless and until the aggregate
amount of indemnification Losses exceeds $1,000,000 (the “Deductible”), in which
event only the amount of such Established Claim(s) in excess of the Deductible
shall be payable. The aggregate liability for Losses shall not in any event
exceed the number of Escrow Shares included in the Escrow Fund.

 

(e)       (i)    Promptly after an Indemnification Claim becomes an Established
Claim, the Representative and Committee shall jointly deliver a written notice
to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay to
Mundo, and the Escrow Agent promptly shall deliver to Mundo, an amount of Escrow
Shares, subject to the provisions of Sections 2(e)(ii) and (iii) below, equal to
(subject to the Deductible described in Section 2(d) above and Section 7.4(c) of
the Amalgamation Agreement) the dollar amount of which shall equal the Loss (as
defined in the Amalgamation Agreement) resulting from the Established Claim (or,
if at such time there remains in the Escrow Fund less than the full amount so
payable, the full amount remaining in the Escrow Fund).

 

(ii)   Payment of an Established Claim shall be made from Escrow Shares included
in the Escrow Fund pro rata from the account maintained on behalf of each Owner.
For purposes of each payment, such shares shall be valued at the “Fair Market
Value” (as defined below). However, in no event shall the Escrow Agent be
required to calculate Fair Market Value or make a determination of the number of
shares to be delivered to Mundo in satisfaction of any Established Claim;
rather, such calculation shall be included in and made part of the Joint Notice.
The Escrow Agent shall transfer to Mundo out of the Escrow Fund that number of
Escrow Shares necessary to satisfy each Established Claim, as set out in the
Joint Notice. Any dispute between the Representative and Committee concerning
the calculation of Fair Market Value or the number of shares necessary to
satisfy any Established Claim, or any other dispute regarding a Joint Notice,
shall be resolved between the Representative and Committee in accordance with
the procedures specified in paragraph 2(c) above, and shall not involve the
Escrow Agent. Each transfer of shares in satisfaction of an Established Claim
shall be made by the Escrow Agent delivering to Mundo’s transfer agent one or
more stock certificates held in each Owner’s account evidencing not less than
such Owner’s pro rata portion of the aggregate number of shares specified in the
Joint Notice, together with share powers separate from certificate executed in
blank by such Owner and completed by the Escrow Agent in accordance with
instructions included in the Joint Notice, and receiving in return new
certificates representing the number of shares owned by each Owner after such
payment. The parties hereto (other than the Escrow Agent) agree that the
foregoing right to make payments of Established Claims in Escrow Shares may be
made notwithstanding any other agreements restricting or limiting the ability of
any Owner to sell any Escrow Shares or otherwise. The Representative and
Committee shall be required to exercise utmost good faith in all matters
relating to the preparation and delivery of each Joint Notice. As used herein,
“Fair Market Value” means the average reported closing sales price for the Mundo
Shares for the ten trading days ending on the last trading day prior to the day
the Established Claim is paid with respect to Indemnification Claims paid on or
before the Escrow Termination Date. If the Mundo Shares are not then listed or
admitted to trading on any national securities exchange, the “Fair Market Value”
means the average of the reported closing bid and asked prices of the Mundo
Shares on such date on the principal over the counter market on which the Mundo
Shares are traded, and if the Mundo Shares are not so traded, a market price per
share determined in good faith by the Mundo Board of Directors.

 



 -4- 

 

 

(iii)  Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Owners shall have the
right to substitute for the Escrow Shares included in the Escrow Fund that
otherwise would be paid in satisfaction of such claim (the “Claim Shares”) cash
in an amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”). In such event (i) the Joint Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such Joint Notice, the
Owners shall cause currently available funds to be delivered to the Escrow Agent
in an amount equal to the Substituted Cash. Upon receipt of such Joint Notice
and Substituted Cash, the Escrow Agent shall (y) in payment of the Established
Claim described in the Joint Notice, deliver the Substituted Cash to Mundo in
lieu of the Claim Shares, and (z) cause the Claim Shares to be immediately
delivered to the Owners.

 

(f)       The Representative shall also be entitled to make a claim (an
“Adjustment Claim”) in the event that, after a dispute, the Mundo Calculation is
determined by the Accounting Arbiter to be correct pursuant to Section 1.13 of
the Amalgamation Agreement by giving notice (the “Representative Notice”) to the
Escrow Agent specifying that the Accounting Arbiter made such determination. In
such event, the Escrow Agent shall distribute and deliver to the Owners
certificates representing the Escrow Shares then in such Owner’s account in the
Escrow Fund equal to the number specified in the Representative Notice, which
number shall equal the aggregate fees, costs and expenses incurred in connection
with the determination of the Net Income Calculation provided for in Section
1.13(e) of the Amalgamation Agreement divided by $10.20.

 

3.            (a)       Upon determination of the Net Income Calculation after
the end of each of Mundo’s fiscal years ended December 31, 2017 and 2018,
respectively, as determined pursuant to the Amalgamation Agreement, the
Committee and Mundo shall jointly deliver a written notice to the Escrow Agent
(a “Joint Contingent Notice”) directing the Escrow Agent to pay to either the
Owners or Mundo, as applicable and the Escrow Agent promptly shall deliver to
such party, an amount of Contingent Shares as set forth in the Joint Contingent
Notice.

 

(b)       Notwithstanding anything set forth above, upon the closing of a
liquidation, merger, stock exchange or other similar transaction or series of
transactions which requires the approval of the shareholders of Mundo and at a
valuation of Mundo or its assets that is equivalent to a per share purchase
price in excess of $10.20 per share, all of the Contingent Shares shall become
fully earned and due to the Owners and the Escrow Agent promptly shall deliver
to each Owner certificates representing their pro rata share of all of the
Contingent Shares held by the Escrow Agent at that time.

 



 -5- 

 

 

4.             (a)       On the first Business Day after the Escrow Termination
Date, upon receipt of a Joint Notice, the Escrow Agent shall distribute and
deliver to each Owner certificates representing the Escrow Shares then in such
Owner’s account in the Escrow Fund equal to the original number of shares placed
in such Owner’s account less that number of shares in such Owner’s account equal
to the sum of (i) the number of shares applied in satisfaction of any Adjustment
Claim made prior to that date, (ii) the number of shares applied in satisfaction
of Indemnification Claims made prior to that date and (iii) the number of shares
in the Pending Claims Reserve allocated to such Owner’s account, as provided in
the following sentence. If, at such time, there are any Indemnification Claims
with respect to which Notices have been received but which have not been
resolved pursuant to Section 2 hereof or in respect of which the Escrow Agent
has not been notified of, and received a copy of, a final determination (after
exhaustion of any appeals) by a court of competent jurisdiction, as the case may
be (in either case, “Pending Claims”), and which, if resolved or finally
determined in favor of Mundo, would result in a payment to Mundo, the Escrow
Agent shall retain in the Pending Claims Reserve that number of Escrow Shares
from the Escrow Fund having a Fair Market Value equal to the dollar amount for
which indemnification is sought in such Indemnification Claim, allocated pro
rata from the account maintained on behalf of each Owner. The Representative and
Committee shall certify to the Escrow Agent the Fair Market Value to be used in
calculating the Pending Claims Reserve and the number of Escrow Shares to be
retained therefor. Thereafter, if any Pending Claim becomes an Established
Claim, the Representative and Committee shall deliver to the Escrow Agent a
Joint Notice directing the Escrow Agent to deliver to Mundo the number of shares
in the Pending Claims Reserve in respect thereof determined in accordance with
paragraph 2(e) above and to deliver to each Owner the remaining shares in the
Pending Claims Reserve allocated to such Pending Claim, all as specified in a
Joint Notice. If any Pending Claim is resolved without resulting in an
Established Claim against Mundo, the Representative and Committee shall deliver
to the Escrow Agent a Joint Notice directing the Escrow Agent to pay to each
Owner its pro rata portion of the number of shares allocated to such Pending
Claim in the Pending Claims Reserve.

 

(b)       Upon the closing of a liquidation, merger, stock exchange or other
similar transaction or series of transactions which requires the approval of the
shareholders of Mundo, the Escrow Agent shall distribute and deliver to each
Owner certificates representing the Escrow Shares then in such Owner’s account
in the Escrow Fund equal to the original number of shares placed in such Owner’s
account less that number of shares in such Owner’s account equal to the sum of
(i) the number of shares applied in satisfaction of any Adjustment Claim made
prior to that date, (ii) the number of shares applied in satisfaction of
Indemnification Claims made prior to that date and (iii) the number of shares in
the Pending Claims Reserve allocated to such Owner’s account, as provided in
Section 4(a) above.

 

(c)      As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of Escrow Shares in the Escrow Fund
having a Fair Market Value equal to the sum of the aggregate dollar amounts
claimed to be due with respect to all Pending Claims (as shown in the Notices of
such Claims).

 



 -6- 

 

 

5.           The Escrow Agent, the Representative and Committee shall cooperate
in all respects with one another in the calculation of any amounts determined to
be payable to Mundo and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.

 

6.            (a)        The Escrow Agent undertakes to perform only such duties
as are expressly set forth herein. It is understood that the Escrow Agent is not
a trustee or fiduciary and is acting hereunder merely in a ministerial capacity.

 

(b)       The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(c)       The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Mundo pursuant to the terms of this Agreement or, if
such notice is disputed by the Representative or the Committee, the settlement
with respect to any such dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to pay to
Mundo the amount specified in such notice, and the Escrow Agent shall have no
duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.

 

(d)       The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 6(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e)       The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Representative and Stockholder Nominee. If no new escrow agent is so appointed
within the 60 day period following the giving of such notice of resignation, the
Escrow Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate. The Escrow Agent shall resign and be discharged from its duties as
escrow agent hereunder if so requested in writing at any time by the other
parties hereto, jointly, provided, however, that such resignation shall become
effective only upon acceptance of appointment by a successor escrow agent as
provided in this Section 6(e).

 



 -7- 

 

 

(f)       The Committee, on the one hand, and Mundo, on the other hand,
severally but not jointly, shall indemnify and hold the Escrow Agent harmless
from and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Fund held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent. In no event
shall either the Committee or Mundo have any liability or obligation with
respect to the acts or omissions of Mundo or the Committee, as applicable.
Promptly after the receipt by the Escrow Agent of notice of any demand or claim
or the commencement of any action, suit or proceeding, the Escrow Agent shall
notify the other parties hereto in writing. In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in the any state or federal court located in New York
County, State of New York.

 

(g)       Concurrently with the date hereof, Mundo shall pay the fees of the
Escrow Agent set forth on the fee schedule attached hereto as Exhibit A for the
services to be rendered by the Escrow Agent pursuant to this Agreement.

 

(h)       From time to time on and after the date hereof, the Representative and
Stockholder Nominee shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(i)        Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

7.            This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Amalgamation Agreement.

 

8.            This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by the
Committee, the Representative and the Escrow Agent.

 

9.            All disputes arising under this Agreement between the Committee
and the Representative, including a dispute arising from a party’s failure or
refusal to sign a Joint Notice, shall be resolved in the same manner as disputes
under the Amalgamation Agreement are to be resolved pursuant to Section 10.8
thereof.

 



 -8- 

 

 

10.          All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:

 

A.       If to the Committee, to it at:

 

[_______________]

 

with a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telecopier No.: 212-818-8881

 

B.      If to the Representative, to it at:

 

[__________________]

  

with a copies to:

Dorsey & Whitney LLP
TD Canada Trust Tower
Brookfield Place, 161 Bay Street, Suite 4310
Toronto, ON M5J 2S1, Canada
Attention: Richard Raymer, Esq.
Telephone: 416-367-7370
Telecopy: [___]
E-mail: raymer.richard@dorsey.com

 

Gowling WLG (Canada) LLP
1 First Canadian Place
100 King St. W #1600
Toronto, ON M5X 1G5, Canada
Attention: Peter Simeon
Telephone: 416-862-4448
Telecopy: 416-862-7661
E-mail: peter.simeon@gowlingwlg.com

 

C.    If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Telecopier No.: 212-509-5150

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 



 -9- 

 

 

10.          (a)       If this Agreement requires a party to deliver any notice
or other document, and such party refuses to do so, the matter shall be
submitted for resolution pursuant to Section 9 of this Agreement.

 

(b)       All notices delivered to the Escrow Agent shall refer to the provision
of this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Mundo.

 

(c)       This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

 

[Signatures are on following page]

 



 -10- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 



  MUNDO MEDIA LTD.         By:            Name:     Title:        
REPRESENTATIVE         [___]         By:                Name:     Title:        
COMMITTEE                                         

ESCROW AGENT 

        CONTINENTAL STOCK TRANSFER & TRUST COMPANY        

By:

               Name:     Title:

 



[Signature Page to Escrow Agreement]



 



 

 

 

Schedule 1(a)

 

SHARES ALLOCATION

 

Name Address

No. of
Escrow Shares

No. of
Contingent Shares         Total      

 

 

 



 

 

